Citation Nr: 1704235	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-16 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post herniated nucleus pulposus and spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to August 1988, and from December 1990 to May 1991. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the Board remanded the claim on appeal, and in January 2016 denied the claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In a December 2016 Order, the Court granted the motion and remanded the matter on appeal to the Board.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2016 Joint Motion, the parties to the Motion determined that the matter on appeal "should be remanded because the Board erred when it relied on inadequate medical examinations."  The parties determined "that the April 2009 VA medical examination report documented that there was objective evidence of pain following repetitive motion and that there were flare ups in the spine," but that "the examination did not document at what point was range of motion loss specifically attributed to pain or whether there was any functional loss due to flare ups."

The parties also "agree[d] that the January 2014 VA medical examination report discussed [the Veteran's] functional loss due to flare ups, documented his forward flexion range of motion, his range of motion after repetitive use, and where objective evidence of painful motion began," but "the examiner did not conduct any weight-bearing and nonweight-bearing tests for pain."  Rather, "[t]he examiner only noted that [the Veteran] had functional loss that included '[i]nterference with sitting, standing and/or weight-bearing.'"  The parties therefore determined that "a new examination is warranted to conduct the required testing to the extent possible and, if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should provide an adequate explanation as to the examiner's inability to conduct such tests."

In making this determination regarding the adequacy of the January 2014 VA medical examination report, the parties cited the Court's case of Correia v. McDonald, 28 Vet. App. 158, 168 (2016), for the proposition that that the final sentence of 38 C.F.R. § 4.59 "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  The Board notes that the joint at issue in Correia was the knee, and the Court made the following notation:

...the Court trusts that its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted.  Moreover, in this case, we are concerned with Mr. Correia's knees, which are undoubtedly weight-bearing under the Secretary's proffered definition of the term; accordingly, the range of motion testing required by § 4.59 should have been performed.

Correia, 28 Vet. App. at 169 n. 7.

In this case, which involves range of motion of the spine, the parties to the December 2016 Joint Motion made no suggestion or gave any indication as to how any VA examiner might "conduct any weight-bearing and nonweight-bearing tests for pain" in spinal motion testing.  Moreover, the manner in which range of motion of the spine is tested for VA rating purposes is specifically depicted pictorially in the VA rating schedule.  See 38 C.F.R. § 4.71a, Plate V: RANGE OF MOTION OF CERVICAL AND THORACOLUMBAR SPINE.

However, in accordance with the December 2016 Joint Motion, the appeal must be remanded for a new examination of the Veteran's spine disability.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA medical records dated from November 2013 to the present.

2.  Schedule the Veteran for a VA examination to evaluate the current level of severity of his status post herniated nucleus pulposus and spondylosis.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  

Specifically, the examiner must document at what point there is range of motion loss specifically attributed to pain, and/or whether there is any additional functional loss due to flare ups.  If such information cannot feasibly be provided, the examiner should explain why this is so.

Also, the examiner should conduct any weight-bearing and nonweight-bearing tests for pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary or applicable in this case, the examiner should provide an adequate explanation as to why this is so.

3.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




